internal_revenue_service number release date ---------------------------------- ------------------------------------------------------------ -------------------------------------------------- ------------------------- --------------------------------------------------- in re ---------------------------------------------------- sec_301_9100-1 late election relief department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc ita b01 plr-120514-18 date date taxpayer maintenance activities facilities year date a date b dear ------------------- legend ---------------------------------- ----------------- -------------- ------- ----------------------- -------------------- this is in response to a letter sent on behalf of taxpayer dated date b requesting an extension of time to make an election under sec_1_263_a_-3 of the income_tax regulations to capitalize for tax purposes any amounts paid to repair and maintain tangible_property that is capitalized for book purposes the request is made under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts the taxpayer engages in maintenance activities at its facilities maintenance activities are scheduled and required for facilities the costs related to maintenance activities include materials and direct_labor_costs for all years prior to the year fiscal_year the taxpayer consistently expensed maintenance activities in the year incurred for tax purposes but capitalized these expenses for its books_and_records the taxpayer intended to make an election under sec_1_263_a_-3 on its consolidated federal_income_tax return filed for its year fiscal_year ended date a sec_1_263_a_-3 provides an election to capitalize for tax purposes any amounts paid to repair and maintain tangible_property which is capitalized for book purposes plr-120514-18 taxpayer completed and filed its return consistent with the election but failed to attach the statement required by sec_1_263_a_-3 the year fiscal_year return was selected for examination in preparing responses to the examination the taxpayer independently became aware that the statement required by sec_1_263_a_-3 was missing law and analysis sec_1_263_a_-3 provides that a taxpayer may elect to treat amounts paid during the taxable_year for repair and maintenance as defined under sec_1_162-4 to tangible_property as amounts paid to improve that property and as an asset subject_to the allowance for depreciation if the taxpayer incurs these amounts in carrying on the taxpayer's trade_or_business and if the taxpayer treats these amounts as capital expenditures on its books_and_records regularly used in computing income sec_1_263_a_-3 provides in part that a taxpayer makes this election by attaching a statement to the taxpayer's timely filed original federal tax_return including extensions for the taxable_year in which the taxpayer pays amounts described under paragraph n of this paragraph sec_301_9100-1 through provide the rules governing extensions of the time to make regulatory elections the statement must be titled sec_1_263_a_-3 election and include the taxpayer's name address taxpayer_identification_number and a statement that the taxpayer is making the election to capitalize repair and maintenance_costs under sec_1_263_a_-3 in the case of a consolidated_group filing a consolidated_income_tax_return the election is made for each member of the consolidated_group by the common parent and the statement must also include the names and taxpayer identification numbers of each member for which the election is made sec_301_9100-1 provides that the commissioner of internal revenue in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i the term regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 except as provided in sec_301_9100-3 i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer plr-120514-18 i requested relief under this section before the failure to make the regulatory election was discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election paragraphs b i through iii of sec_301_9100-3 provide that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section taxpayer’s election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_1 a - plr-120514-18 n in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayer establish that the taxpayer acted reasonably and in good_faith the affidavits presented show that taxpayer reasonably relied on qualified_tax professionals for the filing of taxpayer’s return however the tax professionals prepared the return consistent with an election under sec_1_263_a_-3 but failed to attach the statement required by sec_1_263_a_-3 the affidavits presented show that taxpayer was unaware of the necessity for the statement and upon discovery of the error promptly requested relief the information and representations presented establish that taxpayer is not seeking to alter a return position for which an accuracy-related_penalty had been or could be imposed under sec_6662 at the time relief was requested taxpayer was not informed in all material respects of the required election and its related tax consequences furthermore taxpayer is not using hindsight in requesting relief and no facts have changed since the time of the original filing deadline finally granting an extension will not prejudice the interests of the government it is represented that taxpayer will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the appropriate amount at this time than taxpayer would have had if the election were made in the appropriate amount by the original deadline for making the election taxpayer has represented that the granting of an extension will only affect the timing of when he will incur the tax_liability moreover the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period of limitations on assessment conclusion based solely on the facts submitted and the representations made we conclude that taxpayer acted reasonably and in good_faith and that granting the request will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of days from the date of this letter to file an amended_return including the statement required by sec_1_263_a_-3 for its year fiscal_year alternatively a taxpayer filing returns electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding taxpayer’s classification of maintenance activity expenses as repair and maintenance_costs plr-120514-18 in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sean m dwyer senior technical reviewer branch office of associate chief_counsel income_tax and accounting cc
